DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 07 December 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, directed to claims 8-16 in the reply filed on 07 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant further amends claims 1-4 and 6 and adds new claims 21-25 which are also elected.  However, the Examiner disagrees.  Amended claims 1-4 and 6 have been provisionally accepted as directed to the elected group.  However, claims 1-4 and 6 as amended appear to be indefinite and does not clearly and particularly point out the claim.  (See rejection following)  Should Applicant further amend or clarify claims 1-4 and 6 so they are directed to the elected group, they will remain elected.  Should Applicant further amend or clarify claims 1-4 and 6 so they are not directed to the elected group, they will be withdrawn.  Newly amended claims 21-25 are directed to the computing aspects of the photonic system/computing system and are therefore not directed to the elected group of claims.  Therefore, claims 7 and 21-25 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites a photonic layer on a substrate on Line 6 and then again a photonic layer in the optical routing structure on Line 14.  It is unclear whether Applicant intends this to be a second photonic layer or the same photonic layer.  Furthermore, independent claim 1 recites a silicon waveguide on Line 6 and again a silicon waveguide in the optical routing structure on Line 15.  It is unclear whether Applicant intends this to be a second silicon waveguide or the same silicon waveguide.  Therefore, claim 1 appear to be indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0207426 to Doany in view of U.S. Patent Application Publication 2016/0216445 to Thacker et al.

	In regards to claim 9, Doany teaches the semiconductor device comprises a processing die.
	In regards to claims 11 and 14, although Doany in view of Thacker do not expressly teach the semiconductor device is hybrid bonded to the interconnect structure and wherein the photonic routing structure is attached to the plurality of packages by hybrid bonding, Doany and Thacker both teach hybrid integrated circuits and flip chip bonding.  However, hybrid bonding is known alternative and a commonly chosen method of bonding multiple structures in photonic art.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen a known method of bonding such as hybrid bonding.
	In regards to claim 13, Doany teaches the photonic routing structure is attached to the plurality of packages by solder bumps.
In regards to claim 15, although Doany does not expressly teach the photonic routing structure further comprises thermal vias extending from a first side of the photonic routing structure to a second side of the photonic routing structure, thermal vias would have been advantageous to have been included in order to provide the necessary thermal dissipation in the photonic device.  Thermal vias allow for a more efficient transfer of heat away from the photonic package and therefore, protect the integrity of the package and its internal components.   Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the photonic routing structure further comprises thermal vias extending from a first side of the photonic routing structure to a second side of the photonic 
In regards to claim 16, Doany teaches each package further comprises an electronic die bonded to the interconnect structure and a photodetector coupled to the first silicon waveguide, wherein the electronic die is electrically connected to the photodetector by the interconnect structure. [0036]
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  References A and B are both relied upon in the current rejection.  Reference C discusses a multi-chip electro-optical interconnect. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874